Wood, J., (after stating the facts.) AVe find no reversible error in the instructions of the court. They cover the various' phases of the evidence, and are in accord with principles announced in many decisions of this court. We find it unnecessary to review them critically, for the reason that appellant’s own evidence, we think, would fully justify the' jury in returning against him a verdict for murder in the second degree.  2. The refusal of the court to permit appellant “to introduce George Green on the proposition of having been with Jett Lewis [ the appellant] the day the lumber was missing” was not error. It had no connection whatever with the case, in the form presented. The fact of George Green having been with the appellant on the day the lumber was missing throw's no light, that we can see, upon the- fatal rencounter. Moreover, if this were error, it is not preserved in the motion for new trial. For the 11 th ground of the motion is the only one that calls attention to the refusal of the court to allow George Green to testify, and it is not responsive to the ruling of the court as reflected by the bill of exceptions. If appellant were only guilty of murder in the second degree, as the jury finds, the punishment seems severe under the facts as disclosed alone by his testimony, but we have not been asked, and do not feel at liberty, to reduce the punishment, since we would not have disturbed a verdict for a higher degree. Affirmed.